DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.

Response to Amendment
3.	The rejection of Claim 2 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0140177 A1) as set forth in the Final Rejection filed 07/23/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1, 3, 5-7, 10-12, and 14-18 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0140177 A1) as set forth in the Final Rejection filed 07/23/21 is overcome by the Applicant’s amendments.

Claims 1, 3-7, 10-12, and 14-18 under 35 U.S.C. 103 as being unpatentable over Ham (WO 2016/178544 A2) as set forth in the Final Rejection filed 07/23/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1, 3, 8-12, 14-16, and 19 under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2016/0093810 A1) as set forth in the Final Rejection filed 07/23/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3, 6, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140177 A1).
	Lee et al. discloses compounds of the following form:

    PNG
    media_image1.png
    130
    307
    media_image1.png
    Greyscale

([0008]) where R1-2 = independently one of the following:

    PNG
    media_image2.png
    173
    313
    media_image2.png
    Greyscale

([0009]) (with m = 0-4, L = substituted or unsubstituted C6-30 arylene group ([0019]-[0020]), and Ar3 = substituted or unsubstituted C6-50 aromatic hydrocarbon ring ([0020])) and M = hydrogen or substituted or unsubstituted C6-30 aryl group ([0021]).  An embodiment is disclosed:

    PNG
    media_image3.png
    299
    378
    media_image3.png
    Greyscale

(page 23) such that n = 1, L1 = unsubstituted arylene group having 10 carbon atoms for forming a ring (naphthylene), X = S, q = 0, m = 1, L2 = unsubstituted arylene group having 6 carbon atoms for forming a ring (phenylene), and Ar1 = unsubstituted aryl group having 6 carbon atoms (phenyl) of Applicant’s Formula 1.  However, Lee et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1, 
	Lee et al. further discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, hole auxiliary layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode; its inventive compounds comprise the hole auxiliary layer (inherently electron-blocking) ([0050]-[0051]).  Notice that the upper half of the light-emitting layer is inherently hole-blocking as it is the site of electron-hole recombination.

Allowable Subject Matter
10.	Claims 4, 5, 8, 9, and 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Furthermore, Claims 14-20 are allowed.
The closest prior art is provided by Lee et al. (US 2019/0140177 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    130
    307
    media_image1.png
    Greyscale

([0008]) where R1-2 = independently one of the following:

    PNG
    media_image2.png
    173
    313
    media_image2.png
    Greyscale

([0009]) (with m = 0-4, L = substituted or unsubstituted C6-30 arylene group ([0019]-[0020]), and Ar3 = substituted or unsubstituted C6-50 aromatic hydrocarbon ring ([0020])) and M = hydrogen or substituted or unsubstituted C6-30 aryl group ([0021]).  An embodiment is disclosed:

    PNG
    media_image3.png
    299
    378
    media_image3.png
    Greyscale

(page 23).  However, it is the position of the Office that neither Lee et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups attached to the nitrogen.

Response to Arguments
11.	Applicant’s arguments on pages 58-62 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JAY YANG/Primary Examiner, Art Unit 1786